Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 9/23/22.  Claims 1, 7, and 18 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,552,031. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims include the same processes, namely collecting operating parameters from a sensor over a time period, determining a rate of change of operating parameters, extrapolate the rate of change of the operating parameters using either linear or non-linear regression over the time period in response to the rate of change being either constant or intermittent, and determining a probability of a false alarm based upon the time period.
Furthermore, the independent claims of the ‘031 reference also include a health prediction system that compares values of the operating parameters to classify a sensor as either good or bad, thereby rendering the current independent claims broader than the parent ‘031 reference.
The information in the current claims such as “information from a manufacturer” and installation date and last maintenance date is judged to be within the claimed element of “operating parameters” of the sensors and is not considered a patentable innovation when compared to the prior reference.

The amendment has obviated the claims over the prior 101 abstract idea rejection as the amended claim language has incorporated the method into a practical application, namely the device being a “monitoring device” and the system as a “fire system” that also collects operating parameters from a sensor that detects threats within a geographic area.  This practical application is considered sufficient to overcome the prior 101 rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Simon [U.S. 10,431,073] reduces false alarms related to security and automation systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
10/11/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687